Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 7/18/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 July 18 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that prior art do not teach the newly claimed limitations.  
All arguments are moot, in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, 18-20 rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20170188015 (Heidemann et al).
Regarding claim 1, Heidemann et al discloses a projecting apparatus (fig. 1), comprising: a projecting device (fig. 1, item 100), configured to project a reversible structured light code onto a surface (fig. 1, “X” onto item O); an image-capturing device (fig. 2, items 111-113), configured to capture the reversible structured light code projected onto the surface and obtain image data (page 8, paragraph 88); and a processing device (fig. 8, item 122, page 4, paragraph 55), coupled to the projecting device and the image-capturing device (fig. 1, item 100, fig. 8), and configured to receive the image data (page 9, paragraph 96), generate three-dimensional point cloud information by performing decoding on the image data by finding the two points and their locations (page 8, paragraphs 88-89, page 5, paragraph 61), and obtain scanning shift information corresponding to the projecting device, i.e. calibration parameters(page 9, paragraph 98) according to the three-dimensional point cloud information, the positions (page 8, paragraph 85, page 9, paragraph 95), three- dimensional information corresponding to the surface, the expected positions (page 8, paragraph 89, page 9, paragraph 95), a plurality of pieces of compensation depth information, the compensation calibration for the z coordinate of positions (page 9, paragraphs 95, 98), and a projection distance, since the projection distance determines the spread of the pattern and the z coordinates (page 9, paragraph 95).
Regarding claim 11, Heidemann et al discloses a projecting calibration method, comprising: projecting a reversible structured light code onto a surface (fig. 1, “X” onto item O) by a projecting device (fig. 1, item 100); Page 3 of 11Appl. No. 16/828,902Date: July 18, 2022capturing the reversible structured light code projected onto the surface and obtaining image data by an image-capturing device (fig. 2, items 111-113, page 8, paragraph 88); and receiving the image data (page 8, paragraph 88), generating three-dimensional point cloud information by performing decoding on the image data by finding the two points and their locations (page 8, paragraphs 88-89, page 5, paragraph 61), and obtaining scanning shift information corresponding to the projecting device, i.e. calibration parameters(page 9, paragraph 98) according to the three-dimensional point cloud information, the positions (page 8, paragraph 85, page 9, paragraph 95), three- dimensional information corresponding to the surface, the expected positions (page 8, paragraph 89, page 9, paragraph 95), a plurality of pieces of compensation depth information, the compensation calibration for the z coordinate of positions (page 9, paragraphs 95, 98), and a projection distance by a processing device, since the projection distance determines the spread of the pattern and the z coordinates (page 9, paragraph 95).  
Regarding claim 8, Heidemann et al discloses the projecting device is a micro electro mechanical systems scanning mirror projector (page 4, paragraph 50).  
Regarding claim 9, Heidemann et al discloses the surface is a surface of a standard part, i.e. a calibration plate (page 8, paragraph 91, page 9, paragraph 95).  
Regarding claim 10, Heidemann et al discloses the processing device further calibrates the projecting device according to the scanning shift information, calibration parameters, (Page 9, paragraph 98, page 8, paragraph 90).  
Claims 18-20 are rejected for the same reasons as claims 8-10, respectively.  Thus, the arguments analogous to that presented above for claims 8-10 are equally applicable to claims 18-20.  Claims 18-20 distinguish from claims 8-10 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heidemann et al in view of U.S. Patent No. 6754370 (Hall-Holt et al).
Regarding claim 7, Heidemann et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Heidemann et al does not disclose expressly the reversible structured light code is a gray stripe light code.
Hall-Holt et al discloses a reversible structured light code is a gray stripe light code (col. 2, lines 28-49).
Heidemann et al & Hall-Holt et al are combinable because they are from the same field of endeavor, i.e. structured light codes.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a striped gray code.
The suggestion/motivation for doing so would have been to provide a more robust, user-friendly system by using well-known projection techniques.
Therefore, it would have been obvious to combine Heidemann et al with the gray code of Hall- Holt et al to obtain the invention as specified in claim 7.
Claim 17 is rejected for the same reasons as claim 7. Thus, the arguments analogous to that presented above for claim 7 are equally applicable to claim 17. Claim 17 distinguishes from claim 7 only in that they have different dependencies, both of which have been previously rejected. Therefore, prior art applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        7/26/2022